EXHIBIT 10.2
 
Assessor’s Parcel Nos. ­­­­­­­­­­­­­ _____________


Recorded at the request of
and when recorded return to:
 
Wolfpack Gold Corp.
c/o Erwin & Thompson LLP
241 Ridge Street, Suite 210
Reno, Nevada 89501


The undersigned assures that this document
does not contain the personal information of
any person.


Deed of Trust, Security Agreement,
Assignment of Leases and Rents and
Fixture Filing to Secure Promissory Note


This Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing to Secure Promissory Note ("Deed of Trust") is made effective
March 14, 2014 (the "effective date"), by and among Timberline Resources
Corporation, a Delaware corporation (“Trustor”), Stewart Title of Nevada
Holdings, Inc., a Nevada corporation (“Trustee”), and Wolfpack Gold Corp., a
corporation organized under the laws of British Columbia (“Beneficiary”).


Recitals


A.           Beneficiary has agreed to loan to Trustor and Trustor has agreed to
borrow and repay the principal amount of up to One Million Dollars
($1,000,000.00) United States currency, as represented by the Promissory Note
(the “Note”) made by Trustor to Beneficiary dated the date of this Deed of
Trust.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Note.


B.           Pursuant to the Note Trustor agreed to execute and deliver this
Deed of Trust to secure payment and performance of Trustor’s obligations under
the Note. This Deed of Trust is intended to provide the Beneficiary with the
liens and security interests as required by the terms the Note. The defined
terms in the Note shall have the same meaning as used in this Deed of Trust,
except where this Deed of Trust otherwise specifically defines such terms.


THIS DEED OF TRUST IS GOVERNED BY THE PROVISIONS OF NRS 106.300 TO 106.400,
INCLUSIVE, AND SECURES FUTURE


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
1

--------------------------------------------------------------------------------

 


ADVANCES TO A MAXIMUM PRINCIPAL AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00).


THIS DEED OF TRUST COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE REAL
ESTATE DESCRIBED IN THIS DEED OF TRUST AND ALSO COVERS MINERALS OR THE LIKE TO
BE FINANCED AT THE MINEHEAD OF THE MINE OR MINES LOCATED ON THE REAL ESTATE
DESCRIBED IN THIS DEED OF TRUST.  THIS DEED OF TRUST IS TO BE FILED FOR RECORD
IN THE REAL ESTATE RECORDS AS, AMONG OTHER THINGS, A FINANCING STATEMENT AND A
FIXTURE FILING.


In consideration of the mutual promises contained in the Note, this Deed of
Trust, the other Transaction Documents (as defined below) to which Trustor is a
party, the debts and trusts described in this Deed of Trust and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, and for the purpose of securing, in such order of priority as
Beneficiary may determine, (i) the performance of each and every covenant and
agreement of Trustor contained in the Note, in this Deed of Trust, in any other
security or pledge agreement, supplemental agreement, or assignment, and in any
other instrument or document executed by Trustor in connection with any
indebtedness secured by such instruments or documents, as the same may be
amended, modified or supplemented from time to time (collectively the
“Transaction Documents”) ; and (ii) the payment of all sums expended or advanced
by Beneficiary under or pursuant to the terms of this Deed of Trust or to
protect the security, together with interest (collectively the “Obligations”),
Trustor, in consideration of the obligations and rights of the parties, and for
the purposes described in this Deed of Trust, agrees with the Trustee and
Beneficiary as follows:


1.           Grant of Security.  Subject to the terms and conditions of this
Deed of Trust, Trustor irrevocably assigns, bargains, confirms, conveys, grants,
sells and transfers to Trustee in trust, with power of sale, and grants a
security interest to the Beneficiary in, all of Trustor’s right title and
interest in and to the following collateral more specifically described as
follows:


1.1           The real property, including any after-acquired fixtures and
improvements, and all of Trustor’s present or after-acquired right, title and
interest in and to those fee lands, patented mining claims and unpatented mining
claims described in Exhibit A attached to and by this reference made part of
this Deed of Trust, and such unpatented mining claims and any amended,
relocated, renewal or replacement unpatented mining claims covering lands within
any such claim (collectively the “Claims”), together with all of the gold,
silver, copper and other minerals, ore, concentrates, dore bar and refined
metals in, on or under such Claims (collectively the “Minerals”) whether or not
severed or extracted from such property (the real property, the Claims and the
Minerals are collectively referred to in this Deed of Trust as the “Land”).


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
2

--------------------------------------------------------------------------------

 




1.2           Together with (i) all the buildings, structures and improvements
of every nature now or later situated on the Land, and (ii) all fixtures now or
later owned or leased by Trustor or in which Trustor has any interest, and all
extensions, additions, accessions, improvements, betterment, renewals,
substitutions, and replacements to any of the foregoing, and all of the right,
title and interest of Trustor in and to any such fixtures subject to any
permitted lien, security interest or claim, which, to the fullest extent
permitted by law, shall be conclusively deemed fixtures and a part of the real
property encumbered (the "Improvements").


1.3           Together with all easements, rights-of-way, water rights
(including, without limitation, the water rights and applications for water
rights described in Exhibit A), if any, and powers, and all appurtenances, in
any way belonging, relating or appertaining to any of the property described in
Sections 1.1 and 1.2 or which shall in any way belong, relate or be appurtenant
to the Land or the Improvements, whether now owned or later acquired by Trustor.


1.4           Together with all the estate, right, title and interest of Trustor
in and to all judgments, insurance proceeds, awards of damages and settlements
hereafter made resulting from condemnation proceedings or the taking of all or
any part of the property described in Sections 1.1, 1.2 and 1.3 under power of
eminent domain, or for any damage (whether caused by such taking or otherwise)
to all or any part of the property described in Sections 1.1, 1.2 and 1.3 or to
any rights appurtenant, and all proceeds of any sales or other dispositions of
all or any part of the property described in Sections 1.1, 1.2 and 1.3 (provided
that the foregoing shall not be deemed to permit such dispositions except as
provided in this Deed of Trust); and  after the occurrence and during the
continuance of an Event of Default, Beneficiary is authorized to collect and
receive said awards and proceeds and to give proper receipts and accountings for
them, and (if it so elects) to apply the same toward the payment of the
indebtedness and other sums secured and all accounts, contract rights, general
intangibles, actions and insurance proceeds and unearned premiums arising from
or relating to the property described in Sections 1.1, 1.2 and 1.3 and all
proceeds, products, replacements, additions, substitutions, renewals and
accessions of and to the property described in Sections 1.1, 1.2 and 1.3.


1.5           Together with all rents, income, maintenance fees, and other
benefits to which Trustor may now or later be entitled from the property
described in Sections 1.1, 1.2 and 1.3, to be applied against the indebtedness
and other secured sums provided, however, that permission is given to Trustor,
so long as no Event of Default has occurred, to collect and use such rents,
income, maintenance fees and other benefits as they become due and payable, but
not in advance. Upon the occurrence of any such Event of Default, the permission
given to Trustor to collect such rents, income, maintenance fees and other
benefits from the property described in Sections 1.1, 1.2 and 1.3 shall
automatically


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
3

--------------------------------------------------------------------------------

 


terminate and such permission shall not be reinstated upon a cure of such Event
of Default without Beneficiary's specific written consent.


Notwithstanding anything to the contrary contained in this Deed of Trust, the
foregoing provisions shall constitute an absolute, unconditional and present
assignment of the rents, income and other benefits from the property described
in Sections 1.1, 1.2 and 1.3 above, to Beneficiary, subject, however, to the
limited license given to Trustor to collect and use such rents, income and other
benefits as provided in this Section 1.5; and the existence or exercise of such
right by Trustor shall not operate to subordinate this assignment to any
subsequent assignment by Trustor which shall not be made without the prior
written approval of Beneficiary and the exercise of such right shall be subject
to the rights of the Trustee and Beneficiary;


1.6           Together with all right, title and interest of Trustor in and to
all leases and subleases relating to or affecting all or any part of the
property described in Sections 1.1, 1.2 and 1.3, now or later existing or
entered into during the term of this Deed of Trust (collectively the “Leases”),
including any extensions or renewals, and any and all deposits held as security
under such leases and subleases, advance rentals and other deposits or payments
of a similar nature, reserving unto Trustor the right to collect and use the
same as well as any other statutory rights Trustor may have, except during
continuance of an Event of Default, during which time Beneficiary may collect
and enforce the same by any lawful means in the name of any party; provided
that, in case of foreclosure sale, Trustor's interest in any such leases and
subleases then in force shall, upon expiration of Trustor's rights, pass to the
purchaser at such sale, subject to election by said purchaser to terminate or
enforce any of such leases or subleases.  The existing Leases subject to this
Deed of Trust are described in Exhibit A.


1.7           All of Trustor’s present or after acquired right, title and
interest in and to the surface or subsurface equipment, machinery, motor
vehicles and other rolling stock, facilities, fixtures (as defined in accordance
with applicable law) and structures, supplies, inventory and other chattels and
personal property now or hereafter located in, on or under, affixed to or
installed on the Lands or the Improvements or used or purchased for use by
Trustor solely in connection with the locating, mining, production, storage and
transportation, treatment, manufacture or sale of Minerals or the use or
operation of the items listed above, on the Land or the Improvements.


1.8           All of the accounts, contract rights (including, without
limitation, all of Trustor’s interest in and rights under the agreements
described in Exhibit A, as well as any other present or future access, joint
venture, mining, operating or other agreement relating to the development or
operation of the Land) and general intangibles (including, without limitation,
the interest of Trustor in any company, limited liability company, joint
venture,  partnership or any other entity formed for the purpose of developing
or operating any part of the Land), rental approvals, consents, licenses and
permits (to the extent a security interest


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
4

--------------------------------------------------------------------------------

 


may be granted in them) now or after the effective date arising from, used in
connection with or relating to the locating, mining, production and storage,
transportation, treatment, manufacture or sale of Minerals or for the use or
operation of the Land or the Improvements.
 
1.9           Together with any and all further or greater estate, right, title,
interest, claim and demand whatsoever of Trustor, whether now owned or later
acquired in or to any of the property described in Sections 1.1, 1.2, 1.3, 1.4,
1.5, 1.6, 1.7 and 1.8 above.


1.10           Together with Trustor's rights to further encumber the property
described in Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8 and 1.9 above for
debt.


1.11           All of Trustor's claims, demands and causes of action, whether
accrued before or after the effective date, for damage to the Land or the
Improvements, arising from the ownership of the Land or the Improvements or the
construction of improvements on the Land or the Improvements, are assigned to
Beneficiary, including, but not limited to those (1) in connection with the
transaction financed in whole or in part by the funds loaned to Trustor by
Beneficiary; (2) against former owners of the Land or the Improvements; (3)
against owners of the adjoining property; (4) against suppliers of labor,
materials or services to the Land or the Improvements; (5) arising in tort or
contract; and (6) for fraud or concealment of a material fact; the proceeds of
any such claim, demand or cause of action shall be paid to Beneficiary who,
after deducting from such payment all its expenses, including reasonable
attorney's fees and costs, may apply such proceeds to the secured sums or to any
deficiency under this Deed of Trust or may release any moneys so received by it
to Trustor as Beneficiary may elect.  After such occurrence or determination,
Beneficiary, at its option, may appear in and prosecute in its own name any
action or proceeding to enforce any such claim, demand or cause of action and
may make any compromise or settlement of any such claim, demand or cause of
action.
 
All of the property and rights described in Sections 1.1, 1.2, 1.3, 1.4, 1.5,
1.6, 1.7, 1.8, 1.9, 1.10 and 1.11 above, and each item of property described in
those sections, collectively are referred to in this Deed of Trust as the
"Property."
 
       Notwithstanding anything herein to the contrary, the definition of
“Property” above shall not include and in no event shall the security interests
granted under this Deed of Trust attach to any lease, license, account, general
intangible, instrument, permit, document, contract or agreement to which Trustor
is a party or any of its rights or interests thereunder if and for so long as
the grant of such security interest shall constitute or result in a violation of
laws or a breach or termination pursuant to the terms of, or a default under,
any such property rights or agreement (other than to the extent that any such
term or any such applicable law would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable laws or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as such security

 
DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
5

--------------------------------------------------------------------------------

 


interest no longer constitutes or results in such a breach, termination or
default and to the extent severable, shall attach immediately to any portion of
such property rights or agreement that does not result in any breach,
termination or default.


2.           Performance of the Transaction Documents.  Trustor shall fully
perform, observe and comply with all provisions of the Note, this Deed of Trust
and the other Transaction Documents to which Trustor is a party.  Trustor will
promptly pay to Beneficiary all of the obligations required to be paid by
Trustor under the Note, this Deed of Trust and the other Transaction Documents
when such payments shall become due.  All sums payable by Trustor shall be
payable in immediately available funds.



3.           Trustor’s Covenants, Representations and Warranties.  Trustor makes
the following, covenants, representations and warrants:


3.1           Title.


3.1.1           Title to Unpatented Mining Claims. Regarding the unpatented
mining claims which constitute all or a portion of the Claims, to Trustor’s
actual knowledge: (a) during the time period that Trustor has held or had
control of the Claims, all federal annual unpatented claim maintenance and
rental fees required to be paid under federal law in lieu of the performance of
assessment work, in order to maintain the Claims through the assessment year
ending on September 1, 2014, have been paid properly and timely; (b) such Claims
are in good standing; (c) the Trustor has good title to and owns the entire
undivided legal and equitable interest in the Claims designated on Exhibit A as
“Owned Claims” and has a valid and subsisting leasehold interest in the Claims
designated on Exhibit A as “Leased Claims”, subject to Permitted Liens, the
paramount title of the United States of America, other matters of title
disclosed in this Agreement, and the rights of third parties to the lands within
such Claims pursuant to the Multiple Mineral Development Act of 1954 and the
Surface Resources and Multiple Use Act of 1955; (d) Trustor has good right and
full power to assign, convey, mortgage, pledge, sell and transfer Trustor’s
interest in the Claims; and (e) the Claims are free and clear of all Liens,
except Permitted Liens.  Trustor represents that each Lease of Claims to which
Trustor is a party is in full force and effect and Trustor is not aware of any
act or omission, nor has Trustor received notice from any third party of any act
or omission, which would constitute a breach, default or violation of any such
Lease.  Trustor expressly disclaims any representation or warranty concerning
the existence or proof of a discovery of locatable minerals on or with respect
to any of the unpatented mining claims described in Exhibit A.


3.1.2           Title to Fee Lands and Patented Mining Claims.  Regarding the
fee lands and patented mining claims which constitute all or a portion of the
Property, Trustor represents and warrants that:


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
6

--------------------------------------------------------------------------------

 




(a)           Trustor holds and owns good and marketable title to, or a valid
leasehold interest in and to, the fee lands and patented mining claims which
constitute part of the Property, subject to the Permitted Liens;


(b)           Trustor has good right and power to assign, convey, grant and
transfer Trustor’s interest in the fee lands and patented mining claims; and


(c)           The fee lands and patented mining claims are free and clear of all
claims, encumbrances, liens, royalties and other security interests, except the
Permitted Liens.


3.1.3           Leases.  Trustor represents that the Leases are fully effective
and in good standing and that Trustor is not aware of and has not received
notice of any act or omission which would constitute a material default under
the Leases.  Trustor has good right and full power to assign, convey, grant and
to transfer Trustor’s interest in the Leases described in this Deed of Trust.


3.1.4           Permitted Liens.  For purposes of this Deed of Trust, “Permitted
Liens” mean (a) liens for taxes not yet due and payable or are being contested
in good faith, (b) survey exceptions, easements, rights of way and restrictions,
zoning ordinances and other similar encumbrances affecting the Property and
which do not unreasonably restrict the use thereof, (c) all conditions, terms,
exceptions, restrictions, obligations, easements, charges, rights-of-way and
encumbrances which are set forth in any lease or contract listed on Exhibit B,
including any and all rights of lessors in any Leased Claims, (d) rights
reserved to or vested in any governmental entity to control or regulate any
interest in the Property as imposed by applicable law, and (e) any other lien or
encumbrance that does not materially impair the current use and enjoyment of the
applicable Property and does not have a material adverse effect on the business
and operations of such Property.


3.2           No Conflict.  Trustor covenants, represents and warrants
that:  (a) Trustor’s execution and delivery of this Deed of Trust will not
conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any agreement, contract, lease, license, option or
other instrument to which Trustor is a party; (b) there are no actions, claims,
litigation, proceedings or suits pending or threatened against Trustor or any
part of the Property which, if continued, could adversely affect Trustor’s
ability to perform Trustor’s obligations under this Deed of Trust; and (c)
Trustor has not previously assigned, conveyed, encumbered, granted, subleased or
otherwise transferred any of its interest in the Property.


3.3           Maintenance of Property.  To the extent required by applicable
law, beginning with the annual assessment work period of September 1, 2014, to
September 1, 2015, and for each annual assessment work year commencing during
the term of this Deed of Trust, Trustor shall perform for the benefit of the
unpatented mining claims which


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
7

--------------------------------------------------------------------------------

 


constitute all or part of the Claims work of a type customarily deemed
applicable as assessment work and of sufficient value to satisfy the annual
assessment work requirements, if any, of all applicable federal, state and local
laws, regulations and ordinances, and shall prepare evidence of the same in form
proper for recordation and filing, and shall timely record and file such
evidence in the appropriate federal, state and local office as required by
applicable federal, state and local laws, regulations and ordinances.  If under
applicable federal, state or local laws and regulations annual mining claim
maintenance or rental fees are required to be paid for the unpatented mining
claims which constitute all or part of the Claims, beginning with the annual
assessment work year of September 1, 2014, to September 1, 2015, Trustor shall
timely and properly pay the annual mining claim maintenance or rental fees and
state mining claim fees, if any, and shall execute and record or file, as
applicable, proof of payment of the annual mining claim maintenance or rental
fees and of Trustor’s intention to hold the unpatented mining claims which
constitute all or part of the Claims.  Trustor shall pay such fees and complete
such filings and recordings as are required under applicable federal, state and
local laws not less than forty-five (45) days before the time required for
completion of such acts, and shall deliver to Beneficiary proof of performance
of such acts not less than thirty (30) days before the time required for
performance of such acts.


Trustor shall timely pay all rents, minimum payments, royalty payments and other
periodic payments payable under the Leases and shall perform all of the
obligations of the lessees under the Leases.


3.4           Amendment and Relocation of Unpatented Mining Claims.  Except as
provided in this Deed of Trust or the Note, Trustor shall not abandon or
surrender any unpatented mining claim included in the Claims without the
Beneficiary’s advance written consent.  Trustor may abandon or surrender any
unpatented mining claim included in the Claims in the ordinary course of
Trustor’s conduct of its operations on the Property, provided that such
abandonment is done in accordance with any applicable leases or agreements
relating to the Claims and that Trustor delivers to Beneficiary thirty (30)
days’ advance written notice of its intent to abandon or surrender the
unpatented mining claim.  If Beneficiary, acting reasonably, determines that
Trustor should maintain the good standing and ownership of the unpatented mining
claim, Trustor shall do so in accordance with the terms of this Deed of
Trust.  If Beneficiary authorizes Trustor to abandon or surrender the unpatented
mining claim, Trustor and Beneficiary shall execute, and Trustor shall cause to
be recorded, an amendment of this Deed of Trust to reflect that the abandoned or
surrendered unpatented mining claim is no longer subject to this Deed of
Trust.  Trustor shall have the right to amend or relocate any of the unpatented
mining claims and millsites which constitute part of the Claims or to locate any
additional unpatented mining claims or millsites which are intended to correct,
supersede or otherwise take the place of the unpatented mining claims which
constitute all or part of the Claims and to acquire or locate other unpatented
mining claims or millsites on the land embraced in the Property.  In such event,
all such unpatented mining claims and millsites shall automatically be brought
within


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
8

--------------------------------------------------------------------------------

 


the terms and provisions of this Deed of Trust, to the extent permitted by
applicable law, and Trustor shall execute and deliver any instrument which the
Beneficiary reasonably requires to evidence the inclusion of such unpatented
mining claims and millsites within the coverage of this Deed of Trust.


3.5           Maintenance of Lien.  Trustor will maintain and preserve the lien
of this Deed of Trust until the Obligations have been paid in full.


3.6           Trustor’s Solvency.  Trustor is now able to meet its debts as they
mature, the fair market value of its assets exceeds it liabilities and no
bankruptcy or insolvency proceedings are pending or contemplated by or against
Trustor.


3.7           Binding Obligations.  This Deed of Trust is a valid and binding
obligation, enforceable in accordance with its terms and Trustor’s execution and
delivery and performance of it does not contravene any contract or agreement to
which Trustor is a party or by which Trustor is bound and do not contravene any
law, order, decree, rule or regulation to which  Trustor is subject.



3.8           No Pending Actions.  Except as disclosed in in this Deed of Trust
or in the Note, there are no actions, suits or proceedings pending, or to the
actual knowledge of Trustor threatened which have or may have a material adverse
effect on the Property or Trustor's ownership interest in the Property or
Trustor's right to conduct operations on the Property.



3.9           Compliance With Environmental Laws.  Except as allowed by law,
since Trustor's taking of possession of the Property, the Property has not and
does not, and during the term during which this Deed of Trust remains an
encumbrance upon the Property, will not contain any chemical or other substance
that is prohibited, limited or regulated by law, or that might pose a hazard to
health or safety (including, but not limited to, asbestos, asbestos - containing
materials, radon gas, urea formaldehyde foam insulation and polychlorinated
biphenyls; or any other substance deemed to be a "hazardous material", "toxic
substance", "hazardous substance", "hazardous waste" or "solid waste")
(collectively "Hazardous Substances"), by the United States Environmental
Protection Agency or in the Resource Conservation and Recovery Act of 1976, 42
US § 6901, et seq., ("RCRA"), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 US  § 9601, et seq., ("CERCLA"), the
Hazardous Materials Transportation Act, 49 US § 1801 et seq., the Clean Air Act,
42 USC § 7401, et seq., the Clean Water Act, 33 USC § 1251, et seq., the Safe
Drinking Water Act, 21 USC § 349 and 42 USC § 201 and § 300(f), et seq., the
National Environmental Policy Act of 1969, 42 USC § 4321, the Superfund
Amendment and Reauthorization Act of 1986 (codified in various sections of 10
USC, 29 USC, 33 USC and 42 USC), and Title III of the Superfund Amendment and
Reauthorization Act, 40 USC § 1101, et seq, Nevada Revised Statutes Chapter 40
and Chapter 459, or any and all


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
9

--------------------------------------------------------------------------------

 


 regulations promulgated under any such law, or any and all similar or successor
laws (collectively "Environmental Laws").


3.10           Indemnification.  Trustor shall defend (at administrative, trial
and appellate levels, and with attorneys and consultants and experts acceptable
to Trustee and Beneficiary), indemnify and hold harmless Beneficiary, and
Beneficiary's successors, assigns, agents, directors, employees and officers of
and from any and all liability of any kind for any claims, actions or damages,
including court costs and attorney's fees, in any way arising from or relating
to Trustor's performance or breach of its obligations under this Section 3,
including, without limitation, those in any way arising from or relating
to:  (a) the release or threat of release of any Hazardous Substances, in, under
or affecting all or any portion of the Property or any surrounding areas,
regardless of whether or not caused by or within Trustor’s control; (b)
violation of any Environmental Laws relating to or affecting the Property or
Trustor, whether or not caused by or within Trustor’s control; (c) the violation
of any Environmental Laws in connection with other real property of Trustor
which gives or may give rise to any rights whatever in any party with respect to
the Property by virtue of any Environmental Laws; (d) the enforcement of this
Section 3, including, without limitation, the costs of assessment, containment
or removal of any and all Hazardous Substances from all or any portion of the
Property or any surrounding areas, the costs of any actions taken in response to
a release or threat of release of any Hazardous Substances, in or under or
affecting all or any portion of the Property or any surrounding areas to prevent
or minimize such release or threat of release so that it does not migrate or
otherwise cause or threaten to damage or injure present or future public health,
safety, welfare or the environment, and costs incurred to comply with
Environmental Laws in connection with all or any portion of the Property or any
surrounding area.


3.11           Absence of Hazardous Substances.  Except as allowed by law, since
Trustor's taking of possession of the Property, the Property has not been, and
during the term this Deed of Trust remains an encumbrance on the Property, will
not be used for the generation, treatment, storage, handling or disposal of any
Hazardous Substances, and, to Trustor’s actual knowledge, except as allowed by
law there have been no releases of Hazardous Substances at, upon, under or
within, or past or ongoing migration from neighboring lands to the
Property.  Trustor shall defend, indemnify and hold harmless Beneficiary, and
Beneficiary's successors and assigns, of and from any and all liability of any
kind for any claims, actions or damages, including court costs and attorney's
fees, in any way arising from or relating to Trustor's performance or breach of
its obligations under this Section.


3.12           Absence of Notice of Hazardous Substances.  Except as disclosed
by Trustor to Beneficiary, since Trustor's taking of possession of the Property,
Trustor has not received any notice from any governmental authority or from any
tenant or other occupant or from any other person with respect to any release of
Hazardous Substances in violation of applicable law, at, upon, under or within
the Property.


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
10

--------------------------------------------------------------------------------

 
 


3.13           Conduct of Operations. Trustor shall cause all mining and milling
operations to be done in accordance with usual mining industry practices and
standards, permit the Trustee or the Beneficiary, through its agents and
employees, at the Trustee’s expense, to enter on the Property for the purpose of
investigating and inspecting the condition, operation and use of the Property,
provided, however, that the Trustee or Beneficiary shall conduct such
investigations and inspections in a manner so as to minimize the disruption of
Trustor’s operations on the Property and in accordance with and subject to the
terms and conditions of Section 8.3 of this Deed of Trust.  The Property and any
activities conducted at, upon, under or within the Property during the term
during which this Deed of Trust remains an encumbrance on the Property will not
violate any Environmental Law in any material respects, and Trustor will not
engage in or permit any such activity that could lead to the imposition of
material liability on Trustor or any liability whatsoever on Beneficiary under
any Environmental Law.
 
3.14           Notice of Environmental Matters.  Trustor shall immediately
notify Beneficiary of any material breach of any representation, covenant or
warranty contained in this Deed of Trust pertaining to Environmental Laws and of
the receipt of any knowledge or notice pertaining to any Hazardous Substance, or
the release or threatened release of any Hazardous Substance in violation of
applicable law or Environmental Laws from any governmental authority or any
other source or person relating in any manner to the Property.  At such
notification, Beneficiary, at its election without regard to whether an Event of
Default has occurred and in consultation with Trustor, may obtain an
environmental assessment of the affected Property prepared by a qualified
consultant or expert approved by Beneficiary which evaluates or confirms whether
any Hazardous Substances are present in the soil or water at or adjacent to the
Property or whether Trustor’s operation and use of the Property complies in all
material respects with all applicable Environmental Laws.  All such
environmental assessments shall be at the reasonable cost and expense of
Trustor.



3.15           Statutory Covenants.  The following covenants in NRS 107.030 are
adopted and incorporated by reference in this Deed of Trust:  No. 1, No. 2 (in
the amount prescribed in this Deed of Trust), No. 3, No. 4 (at the rate
prescribed in the Note); No. 5, No. 6, No. 7 (in an amount determined in
accordance with the terms of this Deed of Trust), No. 8 and No. 9. 


3.16           Further Assurances.  Trustor shall do further acts and execute
any further documents reasonably requested by Beneficiary to better assure,
convey, assign or transfer to Trustee or Beneficiary, as applicable, the
Property and rights conveyed under this Deed of Trust, or intended to be, or for
carrying out the intent and performance of this Deed of Trust. On Beneficiary's
reasonable request, Trustor shall promptly correct any defect, error or omission
which may be discovered in the contents of this Deed of Trust or in the
execution or acknowledgment of any such instruments, and will execute,
acknowledge and deliver such further instruments and do such further acts as may
be reasonably necessary or as may be reasonably requested by Trustee or
Beneficiary to carry out more effectively the purposes


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
11

--------------------------------------------------------------------------------

 


of this Deed of Trust, to subject to the lien and security interests created
under this Deed of Trust any of Trustor's properties, rights or interests
covered or intended to be covered by this Deed of Trust, and to perfect and
maintain Beneficiary's lien and security interest.
 
3.17           Survival of Representations and Warranties.  All representations,
warranties, covenants and disclosures of Trustor contained in the Note and this
Deed of Trust, are incorporated by reference in this Deed of Trust and shall
survive the execution and delivery of this Deed of Trust and shall remain
continuing covenants, conditions, representations and warranties of Trustor so
long as any portion of the obligations secured by this Deed of Trust remain
outstanding and shall inure to the benefit of and be enforceable by any person
who may acquire title pursuant to foreclosure proceedings or deed in lieu of
foreclosure.


4.           Compliance with Laws.  Except as disclosed by Trustor to
Beneficiary, since Trustor's taking of possession of the Property, the Property
has complied with in all material respects and from the date of this Deed of
Trust will continue to comply with in all material respects, all applicable
zoning, health and environmental laws and regulations and all other material
applicable laws, rules and regulations.  Trustor and the Property shall, at all
times, comply in all materials respects with the Endangered Species Act (16
U.S.C. §§ 1531-1544), as the Endangered Species Act may impact or affect the
construction, development and use of the Property.  If Trustor receives notice
from any federal, state or other governmental body that it is not in compliance
with any ordinance, code, law or regulation, Trustor will immediately use
commercially reasonable efforts to attempt to cure any violation and will
provide Beneficiary with a copy of such notice promptly.


5.           Taxes and Impositions.


5.1           Payment of Taxes.  All real property taxes and assessments,
general and special, and all other taxes and assessments of any kind or nature
whatsoever, including, without limitation, non-governmental levies or
assessments such as charges for water or sewer maintenance, association dues or
charges or fees levied, or charges resulting from covenants, conditions and
restrictions affecting the Property which are assessed or imposed upon the
Property, or become due and payable, and which create or appear to create a lien
upon all or any part of the Property, (all of which taxes, assessments and other
governmental charges of like nature are later referred to as "Impositions"),
shall be the obligation of Trustor. Trustor shall pay or cause to be paid all
Impositions, when due, before delinquency, shall file all required forms with
appropriate governmental authorities when due and shall deliver to Beneficiary
evidence of payment of all Impositions within thirty (30) days of their due
dates, all as required by and in accordance with the Note.
 
5.2   Proof of Payment of Taxes. Trustor shall upon the request of the
Beneficiary deliver to Beneficiary copies of proof of payment of all ad valorem
and real property taxes assessed against the Property.


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
12

--------------------------------------------------------------------------------

 




5.3           No Joint Assessment.  Trustor covenants and agrees not to initiate
the joint assessment of the real and personal property, or any other procedure
where the lien of the real property taxes and the lien of the personal property
taxes shall be assessed, levied, or charged to the Property as a single lien, or
by which the Property shall be assessed, levied or charged together with any
other real property owned by Trustor.



5.4           Payment of Revenue Stamps.  If, at anytime, the United States of
America, the State of Nevada, any other state, or any governmental subdivision
having jurisdiction, shall require internal revenue stamps to be affixed to this
Deed of Trust, or other tax paid on or in connection with the execution,
delivery or recording of this Deed of Trust, Trustor will pay them with any
interest or other charges imposed in connection with the execution, delivery or
recording.


6.           Insurance.


6.1           Required Insurance.  Trustor will maintain insurance with respect
to the Property, directly or through the services of an independent contractor,
of such types and in such amounts as is customary in the case of similar
properties and operations.  All policies of insurance required under the terms
of this Deed of Trust shall contain an endorsement or agreement by the insurer
that any loss shall be payable to Beneficiary in accordance with the terms of
such policy notwithstanding any act or negligence of Trustor which might
otherwise result in forfeiture of such insurance and the further agreement of
the insurer waiving all rights of set off, counterclaim or deductions against
Trustor.  The policies shall name Trustee as an additional insured.  All
insurance required to be obtained and maintained by Trustor under this Deed of
Trust shall be written and issued in a manner sufficient such that Trustor is
not a co-insurer under any such policy.


6.2           Endorsement for Beneficiary. All policies of insurance shall have
attached to them a lender's loss payable endorsement for the benefit of
Beneficiary in form satisfactory to Beneficiary.  Trustor shall on Beneficiary's
request furnish to Beneficiary a certificate of all policies of required
insurance.  If Beneficiary consents to Trustor's provision of any of the
required insurance through blanket policies carried by Trustor and covering more
than one location, Trustor shall deliver to Beneficiary a certificate of
insurance for each such policy describing the coverage, the limits of liability,
the carrier's or insurer's name, the policy number, and the expiration date. At
least thirty (30) days before the expiration of each such policy, Trustor shall
deliver to Beneficiary evidence satisfactory to Beneficiary of the payment of
premium and the reissuance of the policy continuing the insurance in force as
required by this Deed of Trust. Each policy shall contain a provision that the
policy will not be cancelled or materially amended, which terms shall include
any reduction in the scope or limits of coverage, without at least fifteen (15)
days' prior written notice to Beneficiary. If Trustor fails to provide,
maintain, keep in force or deliver and furnish to Beneficiary the policies of
insurance required under this Section, Beneficiary


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
13

--------------------------------------------------------------------------------

 


may, but is not obligated to, procure such insurance or single-interest
insurance for such risks covering Beneficiary's interest.


6.3           Payment of Premiums.  Trustor will reimburse Beneficiary for any
premiums paid for insurance made by Beneficiary on Trustor's default in
obtaining and maintaining insurance or in assigning and delivering policies of
insurance, together with interest at the rate provided in the Note.


6.4           Use of Insurance Proceeds.  So long as Trustor is not in default
of its obligations under the Note or this Deed of Trust, Trustor shall be
entitled to retain and apply the proceeds of any insurance policy on the
Property paid on any loss covered by such insurance policy, provided, however,
that Trustor shall apply and pay the proceeds under any such insurance policy to
the repair and restoration of the Property.  If Trustor is in default of its
obligations under the Note or  this Deed of Trust:  (a) Beneficiary is
authorized and empowered to adjust or compromise any loss under any insurance
policy on the Property and to collect and receive the proceeds from any such
policy; (b) each insurer under such a policy is authorized and directed to make
payments in the event of loss to Beneficiary directly; (c) after deducting its
expenses incurred in collection or handling, Beneficiary shall be entitled to
retain and apply the proceeds of any such insurance to the payment of the
secured indebtedness, whether or not then due, or, if the Beneficiary, in the
sole discretion of Beneficiary, shall so elect, Beneficiary may hold any and all
such proceeds for application to payment of the cost of restoration or release
any proceeds to Trustor or whoever is represented to be the owner of the
Property at that time; and (d) Beneficiary shall have no liability to Trustor
for failure to collect such payments in a timely manner or otherwise.



6.5           Successor Rights to Insurance. In the event of a foreclosure of
this Deed of Trust, the purchaser of the Property shall succeed to all the
rights of Trustor, including any rights to the proceeds of insurance and to
unearned premiums to the extent such proceeds and unearned premiums arise from
events occurring or the passage of time after the sale on foreclosure of this
Deed of Trust, in and to all policies of insurance assigned to Beneficiary.
 
6.6   No Beneficiary Liability for Insurance. Beneficiary shall not, by the fact
of approving, disapproving, accepting, preventing, obtaining or failing to
obtain any insurance in respect of the Property, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits, and Trustor expressly acknowledges and agrees that Trustor has full
responsibility and bears all liability for such obligations. Trustor waives any
and all right to claim or recover against Beneficiary or Beneficiary's agents,
employees, officers or representatives for loss of or damage to Trustor, the
Property, Trustor's property or the property of others, whether or not under
Trustor's control, from any cause insured against or required to be insured
against under this Deed of Trust or any other Transaction Document.


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
14

--------------------------------------------------------------------------------

 




6.7           Delivery of Insurance Bills.  If an Event of Default occurs and on
Beneficiary's request, Trustor shall deliver to Beneficiary copies of all bills,
statements or other documents relating to insurance premiums and evidence of
payment of the insurance premiums.
 
7.           Condemnation.  To the extent allowed under applicable law,
Beneficiary shall be entitled after the occurrence and during the continuation
of an Event of Default to all compensation awards, damages, claims, rights of
action, settlement and proceeds of, or on account of, any damage or taking
through condemnation or arising from a conveyance in lieu of condemnation, and
is authorized, at its option, to commence, appear in and prosecute in its own or
Trustor's name any action or proceeding relating to any condemnation and to
settle or compromise any claim asserted in any such action or proceeding.  All
such compensation, awards, damages, claims, rights of action and proceeds and
other payments or relief, and the right to them, are included in the Property
and Beneficiary, after deducting from such proceeds and payments all of its
expenses, including attorneys' fees, may release any monies so received by it to
Trustor or whoever is represented to be the owner of the Property at that time,
without affecting the lien of this Deed of Trust, or may apply the same in such
manner as Beneficiary shall determine, to the reduction of the accrued
indebtedness.  Any balance of such monies then remaining shall be paid to
Trustor or whoever is represented to be the owner of the Property at that
time.  Trustor agrees to execute such further assignments of any compensation
awards, damages, claims, rights of action, settlements and proceeds as
Beneficiary may require.
 
8.           Care of Property.


8.1           Maintenance of Property. Trustor shall preserve and maintain the
Property in good condition and repair, ordinary wear and tear excepted.  Trustor
shall not permit, commit or suffer any waste, impairment or deterioration of all
or any part of the Property, and will not take any action which will increase
the risk of fire or other hazard to all or any part of the Property.
Notwithstanding the foregoing, Trustor’s exploration, extraction, mining and
transportation of Minerals shall not constitute waste of the Property. Trustor
shall supply to Beneficiary, promptly upon receipt by Trustor, any report,
assessment or other evaluation pertaining to the physical condition of the
Property in respect of applicable health and safety laws and regulations and
Environmental Laws, including but not limited to the presence of any Hazardous
Substance or the condition of any underground storage tank.
 
8.2   Prohibition and Destruction of Property. Except as otherwise provided in
this Deed of Trust or in the Note, no part of the Property shall be removed,
demolished or materially altered without the prior written consent of
Beneficiary. Notwithstanding the foregoing, Trustor’s exploration, extraction,
mining and transportation of Minerals shall not violate this Section.


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
15

--------------------------------------------------------------------------------

 




8.3           Inspection of Property.  At any reasonable time or times and upon
three (3) days’ prior notice to Trustor, Beneficiary and any authorized agent,
employee, independent contractor or representative of Beneficiary may visit and
inspect the Property during normal business hours and as often as Beneficiary
reasonably desires. Any visits and inspections shall be at Beneficiary’s
exclusive cost, expense and risk. Beneficiary hereby waives, releases and agrees
to defend and indemnify Trustor against all claims for injury to, or death of,
persons or for damage to property arising in any way from the rights of
inspection and access afforded to Beneficiary hereunder or the activities of
Beneficiary or its agents, except to the extent caused by the gross negligence
or willful misconduct of Trustor.


8.4           Notice of Damage to Property.  If any part of the Property is
lost, damaged or destroyed by fire, condemnation or any other cause, Trustor
will give immediate written notice to Beneficiary and, provided that an Event of
Default has not occurred, Trustor shall have the option to either:  (a) promptly
restore the Property to the equivalent of its original condition; or (b) use the
proceeds of any insurance policy or condemnation award to pay the unpaid
principal balance due under the Note.  If part of the Property shall be lost,
physically damaged or destroyed through condemnation, Trustor will promptly
restore, repair or alter the remaining property to its original condition or to
the condition otherwise approved by Beneficiary.



8.5           Repair of Property. No work of repair or improvement on or to the
Property shall be undertaken until Trustor's plans and specifications have been
approved by all governmental and regulatory agencies having jurisdiction of the
Property and such agencies shall have issued governmental approvals, licenses,
permits, special use permits and zoning changes or variances as required by
applicable laws, regulations and ordinances.
 
9.    Transfer; Further Encumbrance of Property. Except as otherwise permitted
by this Deed of Trust, the Note or by Beneficiary, Trustor shall not, directly
or indirectly, alienate or further encumber any interest in all or any part of
the Property, assign, contract to sell, convey, sell or transfer, either
voluntarily or involuntarily, all or any part of the Property or any interest in
it, nor shall a voluntary grant of an option, pledge, sale or other transfer or
any change in the ownership or control of Trustor be effected. Any such sale,
conveyance, alienation, transfer, pledge, option, or encumbrance made without
Beneficiary's prior written consent shall be void, and shall give Beneficiary
the right and option to declare all sums secured by this Deed of Trust
immediately due and payable. The right and option of Beneficiary under this
subsection to declare a default for any of the above-mentioned acts or events
may be exercised at any time after the occurrence of any such act or event and
Beneficiary's acceptance of one or more payments payable by Trustor or
performance of any of Trustor's obligations shall not constitute a waiver of
Beneficiary's right and option. Beneficiary's consent to any alienation,
assignment, conveyance, disposition, encumbrance or other lien, sale or transfer
or failure to exercise such right and option concerning any of the foregoing
shall not be construed as a waiver of Beneficiary's right and option with regard
to any subsequent transactions. Trustor shall not, without the prior written
consent of
 


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
16

--------------------------------------------------------------------------------

 


Beneficiary, further assign the rents from the Property to anyone other than the
Beneficiary, and any such assignment without prior express written consent of
Beneficiary shall be null and void.  Trustor agrees that if the ownership of all
or any part of the Property becomes vested in a person other than Trustor,
Beneficiary may, without notice to Trustor, deal in any way with such successor
or successors in interest with reference to this Deed of Trust and other secured
sums without in any way vitiating or discharging Trustor's liability under this
Deed of Trust or under the Note for any other indebtedness.  No sale of the
Property and no forbearance to any person with respect to the Deed of Trust and
no extension to any person of the time for payment of the amounts owed under the
Note or other secured sums given by Beneficiary shall operate to release,
discharge, modify, change or affect the original liability of Trustor either in
whole or in part.  If Trustor leases the Property, Trustor shall cause the terms
and conditions of any lease to expressly provide that the lease, and the
lessee's rights under the lease, shall be subordinate and subject to the
Beneficiary's rights under this Deed of Trust and the lessee’s interest and
rights under any such leasehold interest shall be subordinate and subject to
this Deed of Trust.


10.           Security Agreement and Financing Statements.


10.1          Grant of Security Interest.  Trustor (as Debtor) grants to
Beneficiary (as secured party) a security interest in all data, fixtures, plans,
or reports, engineer's drawings, plans or reports, surveys and other general
intangibles of every nature constituting part of the Property.



10.2          Financing Statements.  Promptly following Beneficiary’s request,
Trustor shall execute any and all such documents, including without limitation,
financing statements pursuant to the Uniform Commercial Code of the State of
Nevada, (NRS 104.9101 et seq.), as Beneficiary may reasonably request, to
preserve and maintain the priority of the lien created by this Deed of Trust on
the fixtures and improvements constituting part of the Property described in the
Exhibits attached to and by this reference incorporated in this Agreement.
Trustor authorizes and empowers Beneficiary to execute and file, on Trustor's
behalf, all financing statements and refilings and continuations as Beneficiary
deems necessary or advisable to create, preserve and protect the lien. This Deed
of Trust shall be deemed a security agreement as defined in said Uniform
Commercial Code NRS 104.9102.1(uuu) and the remedies for any violation of the
covenants, terms and conditions of the parties' agreements shall be cumulative
and (i) as prescribed in this Deed of Trust, or (ii) by general law, or (iii) as
to such part of the security which is also reflected in the financing statement
by the specific statutory consequences now or later enacted and specified in the
Uniform Commercial Code, all at Beneficiary's sole election.
 
10.3   Character of Property. Trustor and Beneficiary agree that the filing of a
financing statement in the records normally having to do with personal property
shall never be construed as derogating from or impairing the express declaration
and intention of the parties, that the personal property described in the
Exhibits to this Deed of Trust is, and at all



DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
17

--------------------------------------------------------------------------------

 


 
times and for all purposes and in all proceedings, both legal or equitable,
shall be regarded as part of the real estate encumbered by this Deed of Trust
irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain equipment items capable of being thus identified in a recital or in any
list filed with Beneficiary, or (iii) any such item is referred to or reflected
in any such financing statement so filed at any time.  Similarly, the mention in
any such financing statement of (1) rights in or to the proceeds of any fire
and/or hazard insurance policy, or (2) an award in eminent domain proceedings
for a taking or for loss of value, or (3) Trustor's interest as lessor in any
present of future lease or rights to income growing out of the use and occupancy
of the Property, whether pursuant to lease or otherwise, shall never be
construed as altering any of the rights of Beneficiary as determined by this
instrument or impugning the priority of Beneficiary's lien or by any other
recorded document, but such mention in the financing statement is declared to be
solely for the protection of Beneficiary in the event any court or judge shall
hold, with respect to the matters stated in the foregoing clauses (1), (2) and
(3) that notice of Beneficiary's priority of interest, to be effective against a
particular class of persons, including but not limited to the federal government
and any subdivision or entity of the federal government, must be filed in the
Uniform Commercial Code records.


10.4          Fixtures.  If the security agreement described above covers goods
which are or are to become fixtures, then this Deed of Trust shall be effective
as a financing statement filed as a fixture filing from the date of its
recording, in accordance with the Uniform Commercial Code.  In that connection,
the addresses of the Trustor as debtor and Beneficiary as secured party are as
stated above, and the address of Beneficiary is also the address from which
information concerning the security interest may be obtained by an interested
party.
 
11.   Assignment of Rents. The assignment contained under Section 1.5 shall be
fully operative without any further action on the part of either party and
specifically at any time before or after foreclosure Beneficiary shall be
entitled, upon the occurrence of an Event of Default, to all business, rents,
income and other benefits from the Property described in Sections 1.1, 1.2, 1.3
and 1.4 whether or not Beneficiary takes possession of such property. Trustor
further grants to Beneficiary the right (i) to enter upon and take possession of
the Property for the purpose of collecting the rents, income and other benefits,
(ii) to dispossess by the usual summary proceedings any tenant defaulting in the
payment of rents to Beneficiary, (iii) to let all or any part of the Property,
and (iv) to apply rent, income, maintenance fees, and other benefits, after
payment of all necessary charges and expenses, on account of the indebtedness
and other secured sums. Such assignment and grant shall continue in effect until
the indebtedness and other secured sums are paid, the execution of this Deed of
Trust constituting and evidencing the irrevocable consent of Trustor to the
entry upon and taking possession of the Property by Beneficiary pursuant to such
grant, whether or not foreclosure has been instituted. Neither the exercise of
any rights under this Section by Beneficiary nor the application of any such
rents, income or other benefits to the


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
18

--------------------------------------------------------------------------------

 


indebtedness and other secured sums, shall cure or waive any default or notice
of default or invalidate any act done pursuant to this Deed of Trust or to any
such notice, but shall be cumulative of all other rights and remedies.


It is understood and agreed that neither the foregoing assignment of rents and
profits to Beneficiary nor the exercise by Beneficiary of any of its rights or
remedies shall be deemed to constitute Beneficiary a "mortgagee-in-possession"
or otherwise responsible or liable in any manner with respect to the Property or
the use, occupancy, enjoyment or operation of all or any portion of the
Property, unless and until Beneficiary, in person or by agent, assumes actual
possession.  The appointment of a receiver for the Property by any court at the
request of Beneficiary or by agreement with Trustor, or the entering into
possession of all or any part of the Property by such receiver, shall not be
deemed to make Beneficiary a mortgagee-in-possession or otherwise responsible or
liable in any manner with respect to the Property or the use, occupancy,
enjoyment or operation of all or any portion of the Property.


Trustor shall apply the rents and profits to the payment of all necessary and
reasonable operating costs and expenses of the Property, debt service on the
secured indebtedness, and a reasonable reserve for futures expenses, repairs and
replacements for the Property, before using the rents and profits for Trustor's
personal use or any other purpose not for the direct benefit of the Property.
 
12.   After Acquired Property. To the extent permitted by and subject to
applicable law, the lien of this Deed of Trust will automatically attach,
without further act, to all after acquired fixtures and improvements which are
part of the Property.


13.   Mechanic's and Other Liens. Trustor shall not permit or suffer any
mechanic's, laborer's, or materialman's statutory or other lien (other than any
lien for taxes not yet due) to be created upon the Property; provided, however,
that unless the nonpayment of any such mechanic's or other lien may create a
forfeiture of any part of the Property, Trustor may, in good faith, by
appropriate proceedings, contest the validity, applicability or amount of any
assessed lien, and pending such contest, the Trustor shall provide security in
form and amount deemed satisfactory by Beneficiary in its reasonable discretion
to be adequate to cover the payment of such lien with interest, penalties and
costs.
 
14.   Beneficiary's Performance of Defaults. If Trustor defaults in the payment
of any assessment or tax, encumbrance or other Imposition, in its obligation to
furnish insurance under this Deed of Trust, or in the performance or observation
of any other covenant, condition or term of this Deed of Trust, the Note or any
other Transaction Document, to preserve its interest in the Property,
Beneficiary may perform or observe the same, and all payments made (whether such
payments are regular or accelerated payments) and all costs and expenses
incurred or paid by Beneficiary in that connection shall become due and payable
immediately. The amounts so incurred or paid by Beneficiary, together with


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
19

--------------------------------------------------------------------------------

 




interest at the same rate as the Default Rate from the date incurred until paid
by Trustor, shall be secured by the lien of this Deed of Trust.  Beneficiary is
empowered to enter and to authorize others to enter upon the Property for the
purpose of performing or observing any such defaulted covenant, condition or
term.


15.           Estoppel Affidavits.  Trustor, within thirty (30) days after
written request from the Beneficiary, shall furnish a written statement, duly
acknowledged, stating the unpaid principal and any interest on the amount owed
under the Note or under the other Transaction Documents and any other unpaid
secured sums, and whether or not any offsets or defenses exist against such
principal and interest or other sums covering such other matters with respect to
any such indebtedness as Beneficiary may require.
 
16.           Default.  The term "Event of Default", wherever used in this Deed
of Trust, shall have the meaning stated in the Note. In addition, “Event of
Default” shall mean any one or more of the following events:



16.1           Breach of Covenant.  Failure by Trustor to duly keep, perform and
observe any other covenant, condition or agreement in the Note or this Deed of
Trust provided Trustor fails to cure any such failure within the time allowed to
cure such failure after Trustor's receipt of notice of such failure in
accordance with the terms and conditions of the Note or this Deed of Trust, as
applicable.


16.2   Abandonment or Taking of Property. If Trustor abandons the Property
(except as otherwise permitted by this Deed of Trust or the Note) or otherwise
fails to take all commercially reasonable actions to protect its right, title
and interest in the Property or all or any material part of the Property is
damaged or taken through condemnation (which term shall include any damage or
taking by any governmental authority or any other authority by the laws of the
State of Nevada or the United States of America to so damage or take, and any
transfer by private sale in lieu of such taking), either temporarily for a
period in excess of thirty (30) days or permanently, provided that such damage
or taking materially impairs Beneficiary's security under this Deed of Trust and
the proceeds, if any, from such damage or condemnation, which Trustor shall
apply to the repair or restoration of the Property, are inadequate to repair or
restore the Property such that Beneficiary's security is not materially
impaired.


17.    Remedies; Acceleration of Maturity; Beneficiary's Power of Enforcement.


17.1   Acceleration of Indebtedness. If an Event of Default occurs, and subject
to any obligations of Trustee and the Beneficiary to deliver notice of an Event
of Default in accordance with applicable laws and the terms of the Note and this
Deed of Trust, Beneficiary may declare the outstanding principal amount owed
under the Note and the accrued interest thereon, and all other secured sums, to
be due and payable immediately, and


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
20

--------------------------------------------------------------------------------

 


upon such declaration such principal, interest, premiums and other sums shall
immediately become due and payable without demand or notice.


17.2           Right of Foreclosure.  Beneficiary shall have the following
powers concerning enforcement of this Deed of Trust:


  17.2.1           Time is of the essence of this Deed of Trust.  Upon the
occurrence of an Event of Default by Trustor all secured sums shall immediately
become due.  In the Event of Default by Trustor, Beneficiary may, at its option
and in its sole and absolute discretion, deliver to the Trustee written
declaration of default and demand for sale and of written notice of breach and
election to sell to cause the Property to be sold to satisfy Trustor's
obligations, which Notice the Trustee shall cause to be filed for
record.  Beneficiary also may deposit with the Trustee the Note and all
documents evidencing the secured expenditures.


  17.2.2           After the lapse of such time as may then be required by law
following the recordation of the notice of breach and election to sell, the
notice of sale having been given as then required by law, the Trustee without
demand on Trustor, shall sell the Property at the time and place fixed by it in
the notice, either as a whole or in separate parcels, and in such order as it
may determine, at public auction to the highest bidder, for cash in lawful money
of the United States payable at the time of sale. The Trustee may, for any cause
it deems expedient, postpone the sale of all or any portion of the Property
until it shall be completed and, in every case, notice of postponement shall be
given by public announcement at the time and place last appointed for the sale
and from time to time the Trustee may postpone such sale by public announcement
at the time fixed by the preceding postponement. The Trustee shall execute and
deliver to the purchaser its deed conveying said property so sold, but without
any covenant or warranty, express or implied. The recitals in the Trustee's deed
of any matters or facts shall be conclusive proof of their truthfulness. Any
person, including Beneficiary, may bid at the sale.


After deducting all costs, fees and expenses of the Trustee and of this Deed of
Trust, including the cost of any evidence of title procured in connection with
such sale, the Trustee shall apply the proceeds of sale to the payment of all
sums expended under the terms of this Deed of Trust, not then repaid, with
accrued interest at the Default Rate as defined in this Deed of Trust, all other
secured sums, and the remainder, if any, to the persons legally entitled to the
remainder.


17.2.3    If an Event of Default occurs, Beneficiary may, either with or without
entry or taking possession or otherwise, and without regard to whether or not
the indebtedness and other secured sums shall be due and without prejudice to
the right of Beneficiary later to bring an action or proceeding to foreclose or
any other action for any default existing at the time such earlier action was
commenced, proceed by any appropriate action or proceeding to enforce payment of
the amount owed under the Note or the


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
21

--------------------------------------------------------------------------------

 


performance of its terms or any other right; to foreclose this Deed of Trust in
the manner provided by law for the foreclosure of mortgages on real property and
to sell, as an entirety or in separate lots or parcels, the Property pursuant to
the laws of the State of Nevada or under the judgment or decree of a court or
courts of competent jurisdiction and Beneficiary shall be entitled to recover in
any such proceeding all incidental costs and expenses, including reasonable
attorneys' fees and costs (including, expressly, costs incurred for services of
paralegals and for computer-assisted legal research) in such amount as shall be
awarded by the court; and to pursue any other remedy available to it at law or
in equity.


17.3           Uniform Commercial Code Remedies.  If an Event of Default occurs,
Beneficiary may exercise any or all of the remedies and rights afforded to a
secured party under the Nevada Uniform Commercial Code.


18.           Beneficiary's Right to Enter and Take Possession, Operate and
Apply Income.  The following provisions shall prescribe the Beneficiary's
rights, in addition to those available at law and in equity, to take possession
and operate the Property and apply income from the Property:


18.1           Possession of Property.  If an Event of Default occurs, (i)
Trustor, on Beneficiary's demand, shall surrender to Beneficiary the actual
possession and, to the extent permitted by law, Beneficiary itself, or such
officers or agents as it may appoint, may enter, and take possession of all of
the Property, and may exclude Trustor and its agents and employees wholly from
and may have joint access with Trustor to the books, papers and accounts of
Trustor; and (ii) Trustor will pay monthly in advance to Beneficiary on
Beneficiary's entry into possession, or to any receiver appointed to collect the
rents, income and other benefits of the Property, the fair and reasonable rental
value for the use and occupation of such part of the Property as may be in
possession of Trustor with Beneficiary's consent, and upon default in any such
payment will vacate and surrender possession of such part of the Property to
Beneficiary or to such receiver and, in default, Trustor may be evicted by
summary proceedings or otherwise.


18.2   Beneficiary’s Action to Gain Possession. If Trustor for any reason fails
to surrender or deliver the Property after Beneficiary's demand, Beneficiary may
obtain a judgment or decree conferring on Beneficiary or the Trustee the right
to immediate possession or requiring Trustor to deliver immediate possession of
all or part of the Property to Beneficiary or the Trustee. Trustor specifically
consents to the entry of such judgment or decree and reasonable compensation to
Beneficiary or the Trustee, their attorneys and agents, and all such costs,
expenses and compensations shall, until paid, be secured by the lien of this
Deed of Trust and bear interest at the Default Rate.
 
18.3   Beneficiary’s Property Rights. Upon every such entering upon or taking of
possession, the Beneficiary or the Trustee may control, hold, operate, possess
or use the


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
22

--------------------------------------------------------------------------------

 


Property, and, from time to time, conduct its business, and, from time to time,
in its sole and absolute discretion:


18.3.1           Make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements to the Property and
purchase or otherwise acquire additional fixtures, personal and other property.


18.3.2           Insure or keep the Property insured.


18.3.3           Manage and operate the Property and exercise all the rights and
powers of Trustor in its name or otherwise with respect to the same.


18.3.4           Enter into agreements with others to exercise the powers
granted the Beneficiary or the Trustee, all as Beneficiary or the Trustee from
time to time may determine; and Beneficiary or the Trustee may collect and
receive all the rents, income and other benefits, including those past due as
well as those later accruing; and shall apply the monies so received by the
Beneficiary or the Trustee in such priority as Beneficiary may determine to (a)
the payment of rent or any other tenant charges; (b) the payment of interest and
principal due and payable under the Note; (c) the deposits for taxes and
assessments and insurance premiums due; (d) the cost of insurance, taxes,
assessments and other proper charges upon the Property; (e) the compensation,
expenses and disbursements of the agents, attorneys and other representatives of
Beneficiary or the Trustee; and (f) any other charges or costs required to be
paid by Trustor under the terms of this Deed of Trust or any other Transaction
Document.


18.4   Return of Property to Trustor. Beneficiary or Trustee shall surrender
possession of the Property to Trustor only when all that is due upon such
interest and principal, tax and insurance deposits, and all amounts under any of
the terms of this Deed of Trust, the Note or any other Transaction Document,
shall have been paid and all defaults fully cured. The same right of taking
possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.
 
 
19.   Purchase by Beneficiary. Upon any foreclosure sale, Beneficiary may bid
for and purchase the Property and, upon compliance with the terms of sale, may
hold, retain and possess and dispose such property in its own absolute right
without further accountability.


20.   Application of Indebtedness. Upon any such foreclosure sale, Beneficiary
may, if permitted by law, and after allowing for costs and expenses of the sale,
compensation and other charges in paying the purchase price, apply any portion
of or all of the indebtedness and other sums due to Beneficiary under the Note,
this Deed of Trust or any other Transaction Document, in lieu of cash, to the
amount which shall, upon distribution of the net proceeds of such sale, be
payable.


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
23

--------------------------------------------------------------------------------

 




21.           Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Trustor agrees to the full extent permitted by law that in the Event of
Default neither Trustor nor anyone claiming through or under it shall or will
set up a claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption laws now or later in force, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust or the absolute sale
of the Property or the final and absolute putting into possession, immediately
after such sale, of the purchaser, and Trustor, for itself and all who may at
any time claim through or under it, waives, to the full extent that it may do
lawfully, the benefit of all such laws, and any and all right to have the
assets, comprising the Property marshaled upon any foreclosure of the lien and
agrees that the Trustee or any court having jurisdiction to foreclose such lien
may sell the Property in part or as an entirety.


22.           Receiver.  If an Event of Default occurs, Beneficiary, to the
extent permitted by law, may apply to or petition a court of competent
jurisdiction for the appointment of a receiver to enter upon and take possession
of the Property and to collect all rents, income and other benefits and apply
them as the court may direct.


23.           Suits to Protect the Property.  Beneficiary shall have the power
and authority, but shall have no obligation, to institute and maintain any suits
or proceedings as Beneficiary may deem advisable (a) to prevent any impairment
of the Property by any acts which may be unlawful or any violation of this Deed
of Trust or any other Transaction Document; (b) to preserve or protect its
interest in the Property; and (c) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order might impair the security or be otherwise
prejudicial to Beneficiary's interest.


24.   Proofs of Claim. In the case of any receivership, insolvency, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding affecting Trustor or any guarantor, obligor, co-maker or endorser of
any of Trustor's obligations, its creditors or its property, Beneficiary, to the
extent permitted by law, shall be entitled to file such proofs of claim or other
documents as may be necessary or advisable in order to have its claims allowed
in such proceedings for the entire amount due and payable by Trustor under the
Note, this Deed of Trust or any other Transaction Document to which Trustor is a
party, at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Trustor after such date.


25.    Trustor to Pay Upon Default; Application of Monies by Beneficiary.


25.1   Collection of Indebtedness. If Trustor defaults in the payment of any
amount due under the Note or this Deed of Trust or any other Transaction
Document securing the Note, or otherwise executed in connection with the secured
indebtedness, then upon Beneficiary's demand, Trustor will pay to Beneficiary
the whole amount due and


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
24

--------------------------------------------------------------------------------

 


payable under the Transaction Documents and all other secured sums; and if
Trustor fails to pay the same upon such demand, Beneficiary shall be entitled to
sue for and to recover judgment against Trustor for the amount so due and unpaid
together with costs and expenses, including without limitation, the reasonable
compensation, expenses and disbursements of Beneficiary's agents, attorneys
(including, expressly, costs of services of paralegals and computer-assisted
legal research) and other representatives, either before, after or during the
pendency of any proceedings for the enforcement of this Deed of Trust,  and the
right of Beneficiary to recover such judgment shall not be affected by any
taking possession or foreclosure sale, or by the exercise of any other right,
power or remedy for the enforcement of the terms of this Deed of Trust, or the
foreclosure of the lien.


25.2           Deficiency on Foreclosure.  In case of a foreclosure sale of all
or any part of the Property and of the application of the proceeds of sale to
the payment of the secured sums, Beneficiary shall be entitled to enforce
payment from Trustor of any amounts then remaining due and unpaid and to recover
judgment against Trustor for any portion remaining unpaid.


25.3           Nonwaiver of Lien.  Trustor hereby agrees, to the extent
permitted by law, that no recovery of any such judgment by Beneficiary and no
attachment or levy of any execution upon any of the Property or any other
property shall in any way affect the lien of this Deed of Trust upon the
Property or any lien, rights, powers or remedies of Beneficiary under this Deed
of Trust.
 
25.4   Application of Funds Collected. Any monies collected or received by
Beneficiary shall be applied to the payment of compensation, expenses and
disbursements of the agents, attorneys and other representatives of Beneficiary,
and the balance remaining shall be applied to the payment of the amounts due and
unpaid under the Note or this Deed of Trust.


26.   Delay or Omission No Waiver. No delay or omission of Trustee or
Beneficiary or any holder of the obligations owed by Trustor to Beneficiary
under the Note or any other Transaction Document to exercise any right, power or
remedy upon any Event of Default shall exhaust or impair any such right, power
or remedy or shall be construed to waive any such Event of Default or to
constitute acquiescence. Every right, power and remedy given to Trustee or
Beneficiary may be exercised from time to time and as often as may be deemed
expedient by Trustee or Beneficiary.
 
27.   No Waiver of One Default to Affect Another. No waiver of any Event of
Default under this Deed of Trust shall extend to or affect any subsequent or any
other Event of Default. If Beneficiary grants forbearance or any extension of
time for the payment of any secured sums, takes other or additional security for
the payments, waives or does not exercise any right granted in the Note, any
other Transaction Document or this Deed of Trust, releases any part of the
Property from the lien of this Deed of Trust or any other


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
25

--------------------------------------------------------------------------------

 


instrument securing the Note or any other Transaction Document, consents to the
filing of any map, plat or replat of the land, consents to the granting of any
easement on the land, or makes or consents to any agreement changing the terms
of this Deed of Trust or subordinating the lien or any change of this Deed of
Trust, no such act or omission shall release, discharge, modify, change or
affect the original liability under the Note, this Deed of Trust or any other
Transaction Document, or any subsequent purchaser of the Property or any maker,
obligor, co-signor, surety or guarantor.  No such act or omission shall preclude
Beneficiary from exercising any right, power or privilege granted to Beneficiary
or intended to be granted in case of any Event of Default then existing or of
any subsequent Event of Default, nor, except as otherwise expressly provided in
an instrument or instruments executed by Beneficiary, shall the lien of this
Deed of Trust be altered except to the extent of any release.  In the event of
the sale or transfer by operation of law or otherwise of all or any part of the
Property, Beneficiary without notice to any person, firm or corporation, is
authorized and empowered to deal with any vendee or transferee with reference to
the Property or the secured indebtedness, or with reference to any of the terms
or conditions of this Deed of Trust, as fully and to the same extent as it might
deal with the original parties and without in any way releasing or discharging
any of the Trustor's liabilities or undertakings.


28.           Discontinuance of Proceedings; Position of Parties Restored.  If
Beneficiary proceeds to enforce any right or remedy under this Deed of Trust by
foreclosure, entry or otherwise and such proceedings are discontinued or
abandoned for any reason, or such proceedings result in a final determination
adverse to Beneficiary, then and in every such case, Trustor and Beneficiary
shall be restored to their former positions and rights, and all rights, powers
and remedies of Beneficiary shall continue as if no such proceedings had been
taken.


29.           Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Trustee or Beneficiary by the Note, this Deed of Trust or any other
instrument or document otherwise executed in connection with the secured
indebtedness is exclusive of any other right, power or remedy, but each and
every such right, power and remedy shall be cumulative and concurrent to any
other right, power and remedy now or later existing at law or in equity or given
under this Deed of Trust or under the Note.


30.           Interest After Event of Default. If an Event of Default occurs,
all sums outstanding and unpaid under the Note, this Deed of Trust and the other
Transaction Documents shall bear interest at the Default Rate.


31.           Foreclosure; Expense of Litigation.  If foreclosure is made by the
Trustee, reasonable attorneys' fees for services and costs incurred (including,
expressly, costs of services of paralegals and computer-assisted legal research)
in the supervision of said foreclosure proceeding shall be allowed by the
Trustee as part of the foreclosure costs.  In the event of foreclosure of the
lien, there shall be allowed and included as additional

 
DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
26

--------------------------------------------------------------------------------

 


indebtedness all expenditures and expenses which may be paid or incurred by or
on behalf of Beneficiary for reasonable attorneys' fees (including, expressly,
costs of services of paralegals and computer-assisted legal research),
appraiser's fees, outlays for documentary and expert evidence, stenographers'
charges, publication costs, and costs (which may be estimated as to items to be
expended after foreclosure sale or entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
Trustee's sale guarantees and similar data and assurances with respect to title
as Beneficiary may deem reasonably advisable either to prosecute such suit or to
evidence to a bidder at any sale which may be had the true condition of the
title to or the value of the Property. All such expenditures and expenses and
such expenses and fees as may be incurred in the protection of said premises and
the maintenance of the lien of this Deed of Trust, including the reasonable fees
of any attorney employed by Beneficiary in any litigation or proceeding
affecting this Deed of Trust, the Note or the Property, including probate and
bankruptcy proceedings, or in the preparations for the commencement or defense
of any proceeding or threatened suit or proceeding, shall be immediately due and
payable by Trustor, with interest at the Default Rate, and shall be secured by
this Deed of Trust.


32.   Deficiency Judgments. If, after foreclosure of this Deed of Trust or
Trustee's sale under this Deed of Trust, there shall remain any deficiency with
respect to any of the Secured Obligations, and Beneficiary institutes any
proceedings to recover such deficiency or deficiencies, all such amounts shall
continue to bear interest at the rate prescribed in the Note before and after
the entry of any judgment.  In addition, Beneficiary and Trustee shall be
entitled to recovery of their costs in connection with such proceedings,
including their reasonable attorneys' fees (including, expressly, costs of
services of paralegals).  This provision shall survive any foreclosure or sale
of the Property or the extinguishment of the lien.
 
33.           Successors and Assigns. Except as otherwise prohibited by the
terms of this Deed of Trust, whenever one of the parties is named in this Deed
of Trust, the successors and assigns of such party shall be included and all
covenants, agreements, terms, provisions and conditions contained in this Deed
of Trust, by or on behalf of Trustor, Trustee or Beneficiary shall bind and
inure to the benefit of their respective successors and assigns, whether so
expressed or not.  In the event Trustor is composed of more than one party, the
obligations arising under this Deed of Trust, are the joint and several
obligations of each such party.


34.           Addresses for Notices.  Wherever provision is made in this Deed of
Trust for the giving, service, or delivery of any notice, statement, or other
instrument, the same shall be deemed to have been duly given, served, and
delivered:  (a) on the date personally delivered; (b) on the date of receipt by
the addressee of any item transmitted by United States registered or certified
mail (return receipt requested), postage prepaid; (c) on the date of receipt by
the addressee of any item transmitted by facsimile, telegraph, telex or other
electronically transmitted means, or (d) on the first (1st) business day
following the date on which delivered to a commercially-responsible overnight
courier which provides service

 
DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
27

--------------------------------------------------------------------------------

 


 between the point of origin and the point of destination, addressed to the
party which is to receive such notice at the address stated below or to such
other address(es) as may be designated in writing by the other parties. The
addresses of the parties for purposes of this Deed of Trust are:


 
Trustor:
Timberline Resources Corporation
101 E. Lakeside
Coeur d'Alene, ID 83814 USA
Telephone: 208.664.4859
Fax: 208.664.4860





 
 
Beneficiary:
Wolfpack Gold Corp.
5450 Riggins Court, Suite 5
Reno, Nevada 89502 USA
Telephone: 775.284.1271
Fax: 775.284.1275





 
35.           Headings; Construction. The headings of the articles, sections,
paragraphs and subdivisions of this Deed of Trust are for convenience of
reference only, are not to be considered a part of this Deed of Trust, and shall
not limit or expand or otherwise affect any of the terms.  Wherever the context
so requires, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, words importing the neuter shall include
the masculine and feminine genders, words importing the feminine gender shall
include the masculine and the neuter, and words importing the masculine gender
shall include the feminine and the neuter.


36.           Severability.  In the event that any of the covenants, agreements,
terms or provisions contained in this Deed of Trust shall be invalid, illegal or
unenforceable in any respect, the validity of the remaining covenants,
agreements, terms or provisions contained in the Note or in this Deed of Trust
shall in no way be prejudiced or disturbed.



37.           Modification.  Neither this Deed of Trust nor any of its terms may
be changed, waived, discharged or terminated orally, or by any action or
inaction, but only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.  Any
agreement later made by Trustor and Beneficiary relating to this Deed of Trust
shall be superior to the rights of the holder of any intervening lien or
encumbrance.  Whenever a power of attorney is conferred upon Beneficiary, it is
understood and agreed that such power is conferred with full power of
substitution and Beneficiary may elect in its sole discretion to exercise such
power itself or to delegate all or any part of such power to one or more
sub-agents.


38.   Governing Law; Jurisdiction; Venue.  This Deed of Trust is made by Trustor
and accepted by Beneficiary to be governed by and under the laws of the State of
Nevada and
 
DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
28

--------------------------------------------------------------------------------

 


shall be construed, interpreted, enforced and governed by and in accordance with
the laws of the State of Nevada. Subject only to the exception in this section,
Trustor agrees to the exclusive jurisdiction of the District Court of the State
of Nevada in which the Property is situated, and waives any objection based on
venue or forum non conveniens with respect to any action instituted and agrees
that any dispute concerning the relationship among Trustor, Trustee and
Beneficiary or the conduct of any party in connection with this Deed of Trust
shall be heard only in the courts described in this section. Despite the
foregoing, Beneficiary shall have the right to bring any action or proceeding
against Trustor or its property in the courts of any other jurisdiction
Beneficiary deems necessary or appropriate in order to enforce the security
interest and lien granted to Beneficiary or to realize on the Property or other
security for Trustor's obligations. Nothing in this Section shall affect the
right of any party to serve legal process in any other manner permitted by law
or affect the right of a party to bring any action or proceeding against another
party or its property in the courts of other jurisdictions to enforce any award
or judgment entered by the courts described in this Section.
 
39.           Required Notices.  Trustor shall notify Beneficiary promptly of
the occurrence of any of the following:  (a) receipt of notice from any
governmental authority relating to and having a material effect on the Property;
(b) any material change in the occupancy of the Property; (c) receipt of any
notice from the holder of any other lien or security interest in the Property
(which receipt of notice shall not be deemed to be approval or consent to any
lien or security interest created in violation of the terms of this Deed of
Trust, the Note or any other Transaction Document); or (d) commencement of any
judicial or administrative proceedings by or against or otherwise affecting
Trustor, the Property or any entity controlled by or under common control with
Trustor or any other action by any creditor as a result of any default under the
terms of any loan which has or may have a material adverse effect on Trustor or
Trustor's ownership interest in or operations on the Property.
 
40.           Substitution of Trustee. Beneficiary, or any successor in
ownership of any secured indebtedness may from time to time, by instrument in
writing, substitute a successor to any Trustee named or acting trustee, which
instrument, executed by Beneficiary and duly acknowledged and recorded in the
office of the county recorder in which the Property is situated shall be
conclusive proof of proper substitution of such successor trustee or trustees,
who shall succeed to all title, estate, rights, powers and duties of the
Trustee.  The instrument must contain the name of the original Trustor, Trustee
and Beneficiary, the book and page where this Deed of Trust is recorded and the
name and address of the new trustee.


41.           Management. Trustor covenants that at all times before the payment
in full of the indebtedness evidenced by the Note and the other Transaction
Documents and other secured sums, the Property shall be managed by Trustor.


42.           Default Rate.  The Default Rate shall be the rate of interest to
apply following an Event of Default as defined in the Note.




DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
29

--------------------------------------------------------------------------------

 
 


43.   Reconveyance. Upon written request of Beneficiary stating that all secured
sums have been paid, and upon surrender of this Deed of Trust and Note to the
Trustee for cancellation and retention and upon payment of its fees, the Trustee
shall reconvey, without warranty, the Property then held by Trustee. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of their truthfulness. The grantee in such reconveyance may be described as "the
person or persons legally entitled thereto." Five years after issuance of such
full reconveyance, the Trustee may destroy this Deed of Trust (unless directed
in such request to retain them).
 
44.           Attorneys' Fees.  Without limiting any other provision contained
in this Deed of Trust, Trustor agrees to pay all costs of Beneficiary or Trustee
incurred after the execution of this Deed of Trust in connection with the
enforcement of this Deed of Trust, including, without limitation, all attorneys'
fees (including, expressly, costs of services of paralegals and
computer-assisted legal research) whether or not suit is commenced, and
including specifically fees incurred in connection with any appellate,
bankruptcy, deficiency, or any other litigation proceedings, all of which sums
shall be secured by this Deed of Trust.  If a suit is commenced by the parties
concerning enforcement of or the parties' rights and obligations under this Deed
of Trust, the prevailing party in such suit shall be entitled to recover fees
and costs as described in this Section.


45.           Accord and Satisfaction. No payment by Trustor or receipt by
Beneficiary of a lesser amount than any payments then due shall be deemed to be
other than on account of the earliest payment falling due, nor shall any
endorsement or statement on any check or draft, or any memorandum or letter
accompanying any check, draft or payment be deemed to be an accord and
satisfaction. Beneficiary may accept any such check, draft, or payment without
prejudice to Beneficiary's right to recover any balance due or pursue any other
of Beneficiary's remedies.


46.           Trust Irrevocable. It is expressly agreed that the trusts created
in this Deed of Trust by Trustor are irrevocable.



47.           Waiver of Jury Trial.  Trustor waives any right to trial by jury
of action, cause of action, claim or demand (1) arising under this Deed of
Trust, the Note or any other Transaction Document or (2) in any way connected
with or related or incidental to the dealings of the parties or either of them
with respect to this Deed of Trust, the Note, or any other Transaction Document,
in each case whether now existing or later arising, and whether sounding in
contract or tort or otherwise.  Trustor agrees and consents that any such
action, cause of action, claim or demand shall in Beneficiary's sole discretion
be decided by court trial without a jury, and that Beneficiary may file an
original counterpart or copy of this Deed of Trust with any court as written
evidence of the consent of Trustor to the waiver of its right to trial by jury.


 
 


DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
30

--------------------------------------------------------------------------------

 
 
48.   Conflict With the Note. In the event of any conflict between the terms of
this Deed of Trust and the Note, the terms of the Note, as applicable, shall
control, except in respect of the terms of this Deed of Trust governing
Beneficiary’s enforcement of Trustor’s obligations under this Deed of Trust in
accordance with Nevada law by foreclosure or otherwise.


Trustor has executed this Deed of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing to Secure Promissory Note effective as of
the day and year first above written.

Timberline Resources Corporation


By /s/ Paul Dircksen                          
Paul Dircksen, President






DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
31

--------------------------------------------------------------------------------

 


[notary.jpg]




DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
32

--------------------------------------------------------------------------------

 


 
 
Deed of Trust, Security Agreement,
Assignment of Leases and Rents and
Fixture Filing to Secure Promissory Note
Exhibit A


See attachment.




DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
33

--------------------------------------------------------------------------------

 
[exa1.jpg]
 
 

--------------------------------------------------------------------------------

 
[exa2.jpg]
 
 

--------------------------------------------------------------------------------

 
[exa3.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[exa4.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[exa5.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[exa6.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[exa7.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[exa8.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[exa9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Deed of Trust, Security Agreement,
Assignment of Leases and Rents and
Fixture Filing to Secure Promissory Note
Exhibit B


 
1.
The one percent (1%) net smelter returns royalty from the production of minerals
from the portion of the Project claims covered by Mining Lease (Long Form) dated
December 31, 1975 between Slash Inc. and John M. Robinson (the “Lease”) assigned
to Timberline by CIT Microprobe Holdings, LLC, a Nevada limited liability
company (“CIT”), and two percent (2%) net smelter returns royalty from
production of minerals from the Project claims previously owned by CIT and sold
to Timberline, in each case pursuant to Section 2.2 of the “Purchase Agreement –
Seven Troughs Property” dated June 20, 2012 by and between CIT and Timberline.

 
 
2.
A one percent (1%) net smelter returns royalty from the production of minerals
from the portion of the Project claims covered by the Lease pursuant to the
terms of the Lease.

 
 
 
 








DO NOT MARK, PRINT, SIGN OR TYPE OUTSIDE THE LINED MARGIN
 
 
34

--------------------------------------------------------------------------------

 

